                                                                                    Case 3:20-cv-04801-WHA Document 3 Filed 03/11/21 Page 1 of 7



                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5                                 IN THE UNITED STATES DISTRICT COURT
                                                                          6
                                                                                                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          7
                                                                          8
                                                                              DAVID W. WILSON,                                        No. C 20-4801 WHA (PR)
                                                                          9
                                                                                               Plaintiff,                             ORDER OF SERVICE AND
                                                                         10                                                           PARTIAL DISMISSAL
                                                                                   v.
                                                                         11
United States District Court




                                                                              VALDEZ-PERNER; K. ROYAL; L.
                                                                         12   KIRBY; J. RISENHOOVER; B.
                               For the Northern District of California




                                                                              CHACER; E. ENOS; D.
                                                                         13   THORNBERG; JIM ROBERTSON;
                                                                              M. HODGES; M. VOONG; C.
                                                                         14   MUNOZ; R. TOLSON; M. GIORGI,
                                                                         15                    Defendants.
                                                                                                                      /
                                                                         16
                                                                         17                                               INTRODUCTION
                                                                         18             Plaintiff is a California prisoner who filed this pro se complaint under 42 U.S.C. § 1983
                                                                         19   against prison officials and a state court judge for violating his constitutional rights. For the
                                                                         20   reasons discussed below, certain claims are DISMISSED for failure to state a cognizable claim
                                                                         21   for relief, and the complaint is ordered served upon certain defendants Vasquez based upon
                                                                         22   plaintiff’s cognizable claim. Leave to proceed in forma pauperis is granted in a separate order.
                                                                         23                                                 ANALYSIS
                                                                         24   A.        STANDARD OF REVIEW
                                                                         25             Federal courts must engage in a preliminary screening of cases in which a plaintiff seeks
                                                                         26   to proceed in forma pauperis (“IFP”). 28 U.S.C. § 1915(e). In its review the court must dismiss
                                                                         27   any claims which are frivolous, malicious, fail to state a claim upon which relief may be
                                                                         28   granted, or seek monetary relief from a defendant who is immune from such relief. Id. at §
                                                                                   Case 3:20-cv-04801-WHA Document 3 Filed 03/11/21 Page 2 of 7



                                                                          1   1915A(b)(1),(2). Pro se pleadings must be liberally construed. Balistreri v. Pacifica Police
                                                                          2   Dep't, 901 F.2d 696, 699 (9th Cir. 1990).
                                                                          3           Federal Rule of Civil Procedure 8(a)(2) requires only "a short and plain statement of the
                                                                          4   claim showing that the pleader is entitled to relief." “Specific facts are not necessary; the
                                                                          5   statement need only ‘“give the defendant fair notice of what the . . . . claim is and the grounds
                                                                          6   upon which it rests.”’” Erickson v. Pardus, 127 S. Ct. 2197, 2200 (2007) (citations omitted).
                                                                          7   Although in order to state a claim a complaint “does not need detailed factual allegations, . . . a
                                                                          8   plaintiff's obligation to provide the 'grounds of his 'entitle[ment] to relief' requires more than
                                                                          9   labels and conclusions, and a formulaic recitation of the elements of a cause of action will not
                                                                         10   do. . . . Factual allegations must be enough to raise a right to relief above the speculative
                                                                         11   level." Bell Atlantic Corp. v. Twombly, 127 S. Ct. 1955, 1964-65 (2007) (citations omitted). A
United States District Court




                                                                         12   complaint must proffer "enough facts to state a claim for relief that is plausible on its face." Id.
                               For the Northern District of California




                                                                         13   at 1974.
                                                                         14           To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential elements:
                                                                         15   (1) that a right secured by the Constitution or laws of the United States was violated, and (2)
                                                                         16   that the alleged deprivation was committed by a person acting under the color of state law.
                                                                         17   West v. Atkins, 487 U.S. 42, 48 (1988).
                                                                         18   B.      LEGAL CLAIMS
                                                                         19           Plaintiff claims that several defendants improperly confiscated, lost, or destroyed his
                                                                         20   beard trimmer, televison, and other pieces of personal property. Neither the negligent nor
                                                                         21   intentional deprivation of property states a due process claim under § 1983 if the deprivation
                                                                         22   was random and unauthorized. Parratt v. Taylor, 451 U.S. 527, 535-44 (1981) (state employee
                                                                         23   negligently lost prisoner's hobby kit), overruled in part on other grounds, Daniels v. Williams,
                                                                         24   474 U.S. 327, 330-31 (1986); Hudson v. Palmer, 468 U.S. 517, 533 (1984) (intentional
                                                                         25   destruction of inmate's property). The availability of an adequate state post-deprivation remedy
                                                                         26   precludes relief because it provides sufficient procedural due process. Zinermon v. Burch, 494
                                                                         27   U.S. 113, 128 (1990). California law provides such an adequate post-deprivation remedy.
                                                                         28
                                                                                                                                2
                                                                                 Case 3:20-cv-04801-WHA Document 3 Filed 03/11/21 Page 3 of 7



                                                                          1   Barnett v. Centoni, 31 F.3d 813, 816-17 (9th Cir. 1994). Consequently, plaintiff’s property
                                                                          2   claims are not cognizable.
                                                                          3          Plaintiff also claims that defendants improperly processed and denied certain
                                                                          4   administrative grievances, transferred him to another prison, and filed a false disciplinary report
                                                                          5   against him. None of these allegations implicate his constitutional rights. First, the state may
                                                                          6   transfer a prisoner to any of its institutions without offending the Constitution. See Rizzo v.
                                                                          7   Dawson, 778 F.2d 527, 530 (9th Cir. 1985). Second, there is no constitutional right to a prison
                                                                          8   administrative appeal or grievance system. Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir.
                                                                          9   2003). Third, the fact that a prisoner may have been innocent of disciplinary charges does not
                                                                         10   raise a due process issue because the Constitution demands due process, not error-free decision-
                                                                         11   making. Ricker v. Leapley, 25 F.3d 1406, 1410 (8th Cir. 1994). Plaintiff’s claims challenging
United States District Court




                                                                         12   his transfer to another person, the handling of his grievances, and disciplinary report are not
                               For the Northern District of California




                                                                         13   cognizable.
                                                                         14          Plaintiff claims that a judge made incorrect rulings in one of plaintiff’s cases in state
                                                                         15   court. A state judge is absolutely immune from civil liability for damages for acts performed in
                                                                         16   his judicial capacity. Pierson v. Ray, 386 U.S. 547, 553-55 (1967). Plaintiff’s claims against
                                                                         17   defendant Judge M. Giorgi are not cognizable.
                                                                         18          Plaintiff claims that defendant Valdez-Perner retaliated against him for filing
                                                                         19   administrative grievances against prison officials. When liberally construed, these allegations
                                                                         20   state a claim upon which relief can be granted for violating plaintiff’s First Amendment rights.
                                                                         21   See Rhodes v. Robinson, 408 F.3d 559, 567 (9th Cir. 2005) (a prisoner may not be retaliated
                                                                         22   against for using a prison’s administrative procedures).
                                                                         23                                            CONCLUSION
                                                                         24          For the reasons set out above,
                                                                         25          1. Plaintiff states a cognizable claim against defendant Valdez-Perner for retaliating
                                                                         26   against him for exercising his First Amendment rights. All other claims are DISMISSED.
                                                                         27          2. Defendant Valdez-Perner shall be served at Pelican Bay State Prison.
                                                                         28
                                                                                                                               3
                                                                                 Case 3:20-cv-04801-WHA Document 3 Filed 03/11/21 Page 4 of 7



                                                                          1           Service shall proceed under the California Department of Corrections and
                                                                          2   Rehabilitation’s (CDCR) e-service program for civil rights cases from prisoners in CDCR
                                                                          3   custody. In accordance with the program, the clerk is directed to serve on CDCR via email the
                                                                          4   following documents: the Complaint, this Order, a CDCR Report of E-Service Waiver form,
                                                                          5   and a summons. The clerk also shall serve a copy of this order on the plaintiff.
                                                                          6           No later than 40 days after service of this order via email on CDCR, CDCR shall
                                                                          7   provide the court a completed CDCR Report of E-Service Waiver advising the court which
                                                                          8   defendant(s) listed in this order will be waiving service of process without the need for service
                                                                          9   by the United States Marshal Service (USMS) and which defendant(s) decline to waive service
                                                                         10   or could not be reached. CDCR also shall provide a copy of the CDCR Report of E-Service
                                                                         11   Waiver to the California Attorney General’s Office which, within 21 days, shall file with the
United States District Court




                                                                         12   court a waiver of service of process for the defendant(s) who are waiving service.
                               For the Northern District of California




                                                                         13           Upon receipt of the CDCR Report of E-Service Waiver, the clerk shall prepare for each
                                                                         14   defendant who has not waived service according to the CDCR Report of E-Service Waiver a
                                                                         15   USM-205 Form. The clerk shall provide to the USMS the completed USM-205 forms and
                                                                         16   copies of this order, the summons and the operative complaint for service upon each defendant
                                                                         17   who has not waived service. The clerk also shall provide to the USMS a copy of the CDCR
                                                                         18   Report of E-Service Waiver.
                                                                         19           3. The remaining defendants shall file an answer in accordance with the Federal Rules
                                                                         20   of Civil Procedure.
                                                                         21           4. In order to expedite the resolution of this case:
                                                                         22                    a. No later than 91 days from the date this order is filed, the remaining
                                                                         23   defendants, including those who have been ordered served above, shall file a motion for
                                                                         24   summary judgment or other dispositive motion. If defendants are of the opinion that this case
                                                                         25   cannot be resolved by summary judgment, they shall so inform the court prior to the date the
                                                                         26   summary judgment motion is due. All papers filed with the court shall be promptly served on
                                                                         27   the plaintiff.
                                                                         28
                                                                                                                                4
                                                                                   Case 3:20-cv-04801-WHA Document 3 Filed 03/11/21 Page 5 of 7



                                                                          1                   b. Plaintiff's opposition to the dispositive motion, if any, shall be filed with the
                                                                          2   court and served upon defendants no later than 28 days from the date of service of the motion.
                                                                          3   Plaintiff must read the attached page headed “NOTICE -- WARNING,” which is provided to
                                                                          4   him pursuant to Rand v. Rowland, 154 F.3d 952, 953-954 (9th Cir. 1998) (en banc), and
                                                                          5   Klingele v. Eikenberry, 849 F.2d 409, 411-12 (9th Cir. 1988).
                                                                          6                   c. Defendants shall file a reply brief no later than 14 days after the date of
                                                                          7   service of the opposition.
                                                                          8                   d. The motion shall be deemed submitted as of the date the reply brief is due.
                                                                          9   No hearing will be held on the motion unless the court so orders at a later date.
                                                                         10                   e. Along with his motion, defendants shall file proof that they served plaintiff
                                                                         11   the Rand warning at the same time they served him with their motion. Failure to do so will
United States District Court




                                                                         12   result in the summary dismissal of their motion.
                               For the Northern District of California




                                                                         13           5. All communications by the plaintiff with the court must be served on defendants, or
                                                                         14   defendants’ counsel once counsel has been designated, by mailing a true copy of the document
                                                                         15   to defendants or their counsel.
                                                                         16           6. Discovery may be taken in accordance with the Federal Rules of Civil Procedure.
                                                                         17   No further court order under Federal Rule of Civil Procedure 30(a)(2) or Local Rule 16-1 is
                                                                         18   required before the parties may conduct discovery.
                                                                         19           Plaintiff is reminded that state prisoners inmates may review all non-confidential
                                                                         20   material in their medical and central files, pursuant to In re Olson, 37 Cal. App. 3d 783 (Cal. Ct.
                                                                         21   App. 1974); 15 California Code of Regulations § 3370; and the CDCR’s Department Operations
                                                                         22   Manual §§ 13030.4, 13030.16, 13030.16.1-13030.16.3, 13030.21, and 71010.11.1. Requests to
                                                                         23   review these files or for copies of materials in them must be made directly to prison officials,
                                                                         24   not to the court.
                                                                         25   //
                                                                         26   //
                                                                         27
                                                                         28
                                                                                                                                5
                                                                                 Case 3:20-cv-04801-WHA Document 3 Filed 03/11/21 Page 6 of 7



                                                                          1          7. It is the plaintiff's responsibility to prosecute this case. Plaintiff must keep the court
                                                                          2   informed of any change of address and must comply with the court's orders in a timely fashion.
                                                                          3   Failure to do so may result in the dismissal of this action for failure to prosecute pursuant to
                                                                          4   Federal Rule of Civil Procedure 41(b).
                                                                          5          IT IS SO ORDERED.
                                                                          6
                                                                          7   Dated: March      11   , 2021.
                                                                                                                            WILLIAM ALSUP
                                                                          8                                                 UNITED STATES DISTRICT JUDGE
                                                                          9
                                                                         10
                                                                         11
United States District Court




                                                                         12
                               For the Northern District of California




                                                                         13
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28
                                                                                                                               6
                                                                                 Case 3:20-cv-04801-WHA Document 3 Filed 03/11/21 Page 7 of 7



                                                                          1                        NOTICE -- WARNING (SUMMARY JUDGMENT)
                                                                          2           If defendants move for summary judgment, they are seeking to have your case
                                                                          3   dismissed. A motion for summary judgment under Rule 56 of the Federal Rules of Civil
                                                                          4   Procedure will, if granted, end your case.
                                                                          5           Rule 56 tells you what you must do in order to oppose a motion for summary judgment.
                                                                          6   Generally, summary judgment must be granted when there is no genuine issue of material
                                                                          7   fact--that is, if there is no real dispute about any fact that would affect the result of your case,
                                                                          8   the party who asked for summary judgment is entitled to judgment as a matter of law, which
                                                                          9   will end your case. When a party you are suing makes a motion for summary judgment that is
                                                                         10   properly supported by declarations (or other sworn testimony), you cannot simply rely on what
                                                                         11   your complaint says. Instead, you must set out specific facts in declarations, depositions,
United States District Court




                                                                         12   answers to interrogatories, or authenticated documents, as provided in [current Rule 56(c)], that
                               For the Northern District of California




                                                                         13   contradict the facts shown in the defendant's declarations and documents and show that there is
                                                                         14   a genuine issue of material fact for trial. If you do not submit your own evidence in opposition,
                                                                         15   summary judgment, if appropriate, may be entered against you. If summary judgment is
                                                                         16   granted, your case will be dismissed and there will be no trial.
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28
                                                                                                                                 7
